Citation Nr: 0034016	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-18 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating determination of 
the Phoenix Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for bilateral 
hearing loss and tinnitus and assigned noncompensable and 10 
percent disability evaluations.  The grants of service 
connection and the evaluations were effective January 21, 
1998.

The issues have been rephrased to reflect that the veteran 
perfected his appeal from the initial evaluations assigned 
for bilateral hearing loss and tinnitus after entitlement to 
service connection was granted.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) held that in appeals from an initial 
assignment of a disability evaluation, ratings may be staged 
(i.e., different ratings may be assigned for different 
periods of time).



REMAND

The veteran contends that his service connected hearing loss 
and tinnitus have interfered with his ability to obtain and 
maintain employment.  This contention potentially raised the 
question of entitlement to an extra-schedular evaluation.  In 
such a case the veteran must be afforded an opportunity to 
submit employment records showing the impact of his 
disability on employment.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  

A review of the record demonstrates that, in his July 1999 
substantive appeal, the veteran reported that he was enrolled 
in a program at the Arizona Vocational Rehabilitation Center.  
These records could be relevant to the veteran's claim of 
entitlement to an extraschedular evaluation.  They have not 
been associated with the claims folder.

The veteran also reported that he was to receive hearing aids 
through a VA facility.  The claims folder contains no VA 
treatment records dated subsequent to January 1999.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

The Board also notes that by regulatory amendment effective 
May 11, 1999, changes were made to the criteria for 
evaluating hearing loss.  64 Fed. Reg. 25206-25210 (1999) 
(codified at 38 C.F.R. §§ 4.85-4.87a (2000)).

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  However, it could be a denial 
of due process for the Board to evaluate the veteran's claim 
under the new criteria in the first instance.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the RO has not 
provided the veteran with notice of the newly adopted 
regulatory provisions.  As such changes may be more favorable 
to the veteran's claim, the RO must be allowed to adjudicate 
the veteran's claim under the revised regulations before a 
final review by the Board.  Additionally, the Board notes 
that an additional VA examination may be in order if it is 
determined that the current medical evidence is inadequate to 
evaluate the veteran's disabilities under the recently 
revised criteria.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient. who may 
possess additional records referable to 
his treatment for hearing loss or 
tinnitus.  The RO should also obtain 
copies of all records relating to the 
veteran from the Arizona Vocational 
Rehabilitation Center.  After securing 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file copies of 
the veteran's complete treatment reports 
from all sources identified whose records 
have not previously been secured.  
Regardless of the veteran's response, the 
RO should obtain all outstanding VA 
treatment records.  The RO should advise 
the veteran of any records it has been 
unsuccessful in obtaining.

3.  The RO should invite the veteran to 
submit employment or other records 
showing that his hearing loss or tinnitus 
has markedly interfered with his 
employment.  

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested development and ensure that it 
is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 270-1 
(1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
an initial compensable evaluation for 
hearing loss and an initial evaluation in 
excess of 10 percent for tinnitus, with 
specific consideration of the new rating 
criteria for hearing loss, the provisions 
of the Veterans Claims Assistance Act, 
and whether the claims warrant referral 
for consideration of extraschedular 
evaluations in accordance with 38 C.F.R. 
§ 3.321(b)(1) (2000).

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case to the veteran and his representative.  
They should be afforded a reasonable period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  No action is 
required of the veteran until he is contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


